 1 Philip J. Pogledich (SBN: 197110)
   philip.pogledich@yolocounty.org
 2 Eric May (SBN: 245770)
 3 eric.may@yolocounty.org
   OFFICE OF THE COUNTY COUNSEL
 4 625 Court Street, Room 201
   Woodland, California 95695
 5 Telephone: (530) 666-8172
   Facsimile: (530) 666-8279
 6
 7 Brenda  Aguilar-Guerrero (SBN: 151257)
   Anne E. Smiddy (SBN: 267758)
 8 MEYERS,     NAVE, RIBACK, SILVER & WILSON
   555 12th Street, Suite 1500
 9 Oakland,   California 94607
   Telephone: (510) 808-2000
10 Facsimile: (510) 444-1108
11 Attorneys for Defendant
   COUNTY OF YOLO
12 Paul Q. Goyette (SBN: 137250)
13 GOYETTE      & ASSOCIATES, INC.
   A Professional Law Corporation
14 2366  Gold Meadow Way, Suite 200
   Gold River, California 95670
15 Telephone:  (916) 851-1900
   Facsimile: (916) 851-1995
16 Attorneys for Plaintiff
17 JOHN KENT                    UNITED STATES DISTRICT COURT
18                             EASTERN DISTRICT OF CALIFORNIA
19 JOHN KENT,                                 Case No. 2:18-cv-02805-MCE-DB
20            Plaintiff,                      JOINT APPLICATION AND ORDER
21                                            GRANTING JOINT APPLICATION FOR
          v.                                  AN ORDER EXTENDING TIME FOR
22 COUNTY OF YOLO and Does 1 through 100      COUNTY OF YOLO’S RESPONSE TO
                                              THE COMPLAINT
23 inclusive,                                 [Local Rule 144]

24            Defendant.
                                              Hon. Morrison C. England, Jr.
25
26                                            Trial Date:    None Set

27
28
                                             1
     JOINT APPLICATION AND ORDER GRANTING JOINT APPLICATION FOR AN ORDER EXTENDING TIME
                           FOR COUNTY'S RESPONSE TO THE COMPLAINT
 1          Pursuant to Local Rule 144, Defendant County of Yolo (“Yolo County”) and Plaintiff John
 2 Kent (“Plaintiff”) jointly submit this application for an order extending the time period for Yolo
 3 County to respond to the Complaint in this action. This is the parties’ second agreement to extend
 4 the time period for Yolo County to respond to the Complaint. The original deadline to respond to
 5 the Complaint was October 26, 2018. On October 25, 2018, the parties agreed to a fourteen-day
 6 extension of time, so that Plaintiff could review Yolo County’s October 23, 2018 letter setting
 7 forth the arguments Yolo County intends to raise in its Motion to Dismiss pursuant to Federal
 8 Rule of Civil Procedure 12(b)(6). The parties filed a stipulation pursuant to Local Rule 144(a),
 9 making the response due on November 9, 2018. The parties met and conferred on November 2,
10 2018, and agreed that they require a second extension to further meet and confer regarding these
11 issues. Therefore, the parties jointly request that the Court allow an additional week extension of

12 time for Yolo County to respond to the Complaint, such that the response will be due on
13 November 16, 2018.
14          Jointly Submitted,
15
16 DATED: November 5, 2018                    MEYERS, NAVE, RIBACK, SILVER & WILSON

17
18
                                              By:          /s/ Brenda Aguilar-Guerrero
19                                                  Brenda Aguilar-Guerrero
                                                    Attorneys for Defendant
20                                                  County of Yolo
21
22
23 DATED: November 5, 2018                    GOYETTE & ASSOCIATES

24
25
                                              By:          /s/ Paul Goyette
26                                                  Paul Goyette
                                                    Attorneys for Plaintiff
27                                                  John Kent
28
                                                      2
     JOINT APPLICATION AND ORDER GRANTING JOINT APPLICATION FOR AN ORDER EXTENDING TIME
                           FOR COUNTY'S RESPONSE TO THE COMPLAINT
 1         The Court, having reviewed the Joint Application for an Order Extending Time for the
 2 County of Yolo’s Response to the Complaint (ECF No. 7), GRANTS the Joint Application and
 3 approves the second extension of time to respond to the Complaint, such that the response is due
 4 on November 16, 2018.
 5         IT IS SO ORDERED.
 6   Dated: November 6, 2018
 7
 8
 9
10
11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     3
     JOINT APPLICATION AND ORDER GRANTING JOINT APPLICATION FOR AN ORDER EXTENDING TIME
                           FOR COUNTY'S RESPONSE TO THE COMPLAINT
